 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ISHTARAI BRADLEY PARKER,                 )   Case No.: 5:19-cv-1166-FMO-MAA
                                              )
10                Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
13                                            )
                  Defendant                   )
14                                            )
                                              )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $1,700.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20                                        tipulation.
     awarded subject to the terms of the Stipulation.
21   DATE: January 27, 2020
22                                      _________________
                               ___________________________________
                                        ORRABLE MARIA A. AUDERO
                               THE HONORABLE
23                                      TAATES MAGIST
                               UNITED STATES     MAGISTRATE JUDGE
24
25
26

                                             -1-
